Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by JP61057645.
	The reference exemplifies (#6) a composition of polycarbonate with 1.5% Neoflon PFA AP210 and 0.1% Na laurylsulfate. Neoflon PFA AP210 is inherently a tetrafluoroethylene/perfluoroalkyl vinyl ether (see col 4 line 11-13 of Yamamoto 5159019). Presumably, Neoflon PFA AP210 monomeric ratio falls within the guidelines Yamamoto’s 99.5-92/0.5-8 teachings at col 2 line 37-40. Therefore, Neoflon PFA AP210 would inherently qualify as applicant’s fluorine copolymer. 

Presumably, the reference has applicant’s particle size given applicant requires no specific mixing technique to arrive at the claimed particle size. The reference’s extrusion temperature for the example (250-2800C) corresponds to applicant’s preferred mixing temperature of 240-4100C (paragraph 109 of spec). Applicant states that mixing can be conducted in a conventional twin screw extruder (paragraph 110).

	In regards to applicant’s dependent claims:
	Presumably, Neoflon PFA AP210 has the required MFR given it corresponds to applicant’s preferred monomeric makeup.
	Presumably, the reference composition has the required MFR given the reference’s polycarbonate has a MW of 25,000 (examples) which is within applicant’s preferred MW range (paragraph 29 of spec). It is noted that applicant’s comparison examples show the MFR is met even if the fluoropolymer is not present.
	Injection molding the composition is suggested (page 4 of translation).

Claims 1-3,,6 and 7 are rejected under 35 U.S.C. 103 as obvious over JP61057645 in view of Yamamoto 5159019.
	The reference exemplifies (#6) a composition of polycarbonate with 1.5% Neoflon PFA AP210 and 0.1% Na laurylsulfate. Neoflon PFA AP210 is inherently a tetrafluoroethylene/perfluoroalkyl vinyl ether (see col 4 line 11-13 of Yamamoto 
It would have been obvious to ensure the TFE/perfluoro vinyl ether copolymer has the common monomeric ratio of 99.5-92/0.5-8.
Presumably, the polycarbonate will form the continuous phase of the composition while the Neoflon forms the dispersed phase due to the relative amounts of polycarbonate to Neoflon.
Presumably, the reference has applicant’s particle size given applicant requires no specific mixing technique to arrive at the claimed particle size. The reference’s extrusion temperature for the example (250-2800C) corresponds to applicant’s preferred mixing temperature of 240-4100C (paragraph 109 of spec). Applicant states that mixing can be conducted in a conventional twin screw extruder (paragraph 110).

	In regards to applicant’s dependent claims:
	Presumably, Neoflon PFA AP210 has the required MFR given it corresponds to applicant’s preferred monomeric makeup.
	Presumably, the reference composition has the required MFR given the reference’s polycarbonate has a MW of 25,000 (examples) which is within applicant’s preferred MW range (paragraph 29 of spec). It is noted that applicant’s comparison examples show the MFR is met even if the fluoropolymer is not present.
	Injection molding the composition is suggested (page 4 of translation).


Applicant's arguments filed 5/28/21 have been fully considered but they are not persuasive. 
	Applicant argues that high shear mixing (ie 3500 sec-1) is needed to achieve the 0.01-2.5µ size for the fluorine polymer phase. 
	This is not convincing. The specification only preferably carries out mixing at that shear rate (paragraph 112 of spec). “Preferably” suggests that lower shear rates will also work. Secondly, applicant (paragraph 110 of spec) states that the high shear rates are for achieving submicrometer sizes. Applicant’s claims include sizes up to 2.5 microns.
	Finally, these statements certainly don’t prove the reference’s molding conditions will not result in the claimed morphology. The sole potential difference between the cited prior art and the claims is the size of the dispersed phase. Self-serving statements from the specification do not constitute sufficient proof to overcome the rejection.

	Youlu 4749752’s wet powder and grinding process of mixing would be unlikely to achieve the 0.01-2.5µ size for the fluorine polymer phase.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             
	6/4/21